Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10, and 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or suggest the claimed “a first stir-and-transport member … to supply the developer to a developing roller; a second stir-and-transport member located in the second passage and including a second helical blade to stir and transport … and a developer discharge pipe coupled to the developer container to communicate with a downstream side of the first passage, wherein … the first reverse helical blade comprising two or more reverse helical blades, and wherein the pitch of the first reverse helical blade is between approximately 0.5 times and 1.5 times the pitch of the first helical blade, the pitch being a distance between adjacent spirals of a particular one of the two or more reverse helical blades in a direction of an axis of rotation” in combination with the remaining claim elements as set forth in claims 1, 3-9 and 16.
Prior art does not disclose or suggest the claimed “disposing in the first passage a first stir-and-transport member … to supply the developer to a developing roller; disposing in the second passage a second stir-and-transport member … a developer discharge pipe to the developer container to communicate with a downstream side of the first passage, ….the first reverse helical blade comprising two or more reverse helical blades, and wherein the pitch of the first reverse helical blade is between approximately 0.5 times and 1.5 times the pitch of the first helical blade, the pitch being a distance between adjacent spirals of a particular one of the two or more reverse helical blades in a direction of an axis of rotation” in combination with the remaining claim elements as set forth in claims 10, 12-15, and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ariizumi et al. (US Pub.2018/0335722) teaches a reverse helical member comprising more than one blade wherein the pitch between adjacent spirals of a particular one of the two or more reverse helical blades in a direction of an axis of rotation satisfies the claimed relationship with the first helical blade portion; however, this configuration is not used on the stir-and-transport member that supplies the developer to the developing roller.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
7/15/2022